Name: 94/600/EC: Commission Decision of 14 September 1994 amending Decision 94/462/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  trade policy;  means of agricultural production;  tariff policy;  Europe
 Date Published: 1994-09-15

 Avis juridique important|31994D060094/600/EC: Commission Decision of 14 September 1994 amending Decision 94/462/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (Text with EEA relevance) Official Journal L 240 , 15/09/1994 P. 0030 - 0031 Finnish special edition: Chapter 3 Volume 61 P. 0046 Swedish special edition: Chapter 3 Volume 61 P. 0046 COMMISSION DECISION of 14 September 1994 amending Decision 94/462/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (Text with EEA relevance) (94/600/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 94/462/EC of 22 July 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (3); Whereas a number of outbreaks of classical swine fever have occurred in Germany; whereas some of the outbreaks have occurred in areas where the disease is present in the wild boar population; Whereas in view of the trade in live pigs, fresh pigmeat and certain meat-based products, these outbreaks are liable to endanger the herds of other Member States; Whereas Germany has taken measures in accordance with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (4) and, furthermore, has introduced further measures; Whereas in the light of the evolution of the situation it is necessary to amend the present measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/462/EC is hereby amended as follows: 1. In Article 1 (1) is replaced by: '(b) the second indent of (a) shall apply only to pigs originating from Mecklenburg-Western Pomerania, Rhineland-Palatinate and Lower Saxony, with the exception of Kreis Grafschaft Bentheim and Kreis Emsland'. 2. In Article 2, the certificate must be completed with the following: 'as amended by Decision 94/600/EC'. 3. In Article 8, '20 September' is replaced by '20 November'. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 189, 27. 7. 1994, p. 89. (4) OJ No L 47, 21. 2. 1980, p. 11.